Order filed September 27, 2011




                                               In The

                            Fourteenth Court of Appeals
                                           ____________

                                       NO. 14-10-01206-CV
                                         ____________

                               BORIS TWAIN CLEWIS, Appellant

                                                 V.

SCOTT K. BOATES, TEMPORARY ADMINISTRATOR WITH ANNEXED OF THE ESTATE
                   OF REDELL CLEWIS, SR., DECEASED, Appellee


                             On Appeal from the Probate Court No 3
                                      Harris County, Texas
                               Trial Court Cause No. 307,615-401


                                            ORDER

      The clerk’s record was filed December 15, 2010. Our review has determined that a relevant item
has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
Intervention Pursuant to Rule 60 Tex.R.Civil Proc.and/or Opposition Pursuant to Tex Prob.Code
Section 10 (w/8 Exhibits attached). The appellant represents that this document was filed in the case
below on or about July 23, 2010.

      The Harris County Harris Clerk is directed to file a supplemental clerk’s record on or before
October 07, 2011, containing Intervention Pursuant to Rule 60 Tex.R.Civil Proc.and/or Opposition
Pursuant to Tex Prob.Code Section 10 (w/8 Exhibits attached). The appellant represents that this
document was filed in the case below on or about July 23, 2010.
       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                    PER CURIAM